Citation Nr: 1448982	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to September 1994 and from June 2007 to March 2008.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board remanded the case for further development in February 2014, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records which were considered by the agency of original jurisdiction (AOJ) and appear to be almost entirely duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's remand instructions, the Veteran was scheduled for a VA examination, but failed to report.  The April 2014 VA examination request shows the Veteran's mailing address as a combination of his more recent Texas address (street) and his original Iowa address (city, state, and zip code).  See, e.g., September 2008 VA examination report; December 2011 address change request.

The Veteran's representative has alleged that the Veteran did not receive the letter notifying him of the date and time of the scheduled examination.  On review, this letter is not of record.  See August 2014 written brief.  The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination.  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and his representative to confirm his current mailing address and document such efforts in the claims file.  It is noted that the July 2014 SSOC sent to the Veteran's address in Texas was returned to VA, and VBMS shows that the Veteran has returned to using his address in Iowa.

2.  After verifying the Veteran's current mailing address, the AOJ should send him another copy of the July 2014 SSOC.

3.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  The AOJ should contact the scheduling VA Medical Center to ensure that the Veteran's current address is used to mail the notification letter.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the September 2008 VA examination report.

The Veteran and his representative have contended that he currently has hypertension that is related to his military service because it was diagnosed within a year following his second period of active duty (June 2007 to March 2008).  His representative has also indicated that the service records show notations of elevated blood pressure during his first period of active duty from November 1990 to September 1994.  See February 2009 notice of disagreement; December 2012 written brief.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The record contains blood pressure readings beginning in 1990, as well as a diagnosis of hypertension in June 2000 by a private treatment provider.  See service treatment records, VA treatment records, and private treatment records from Dr. G.G.  The VA treatment records after the Veteran's second period of active duty show a diagnosis of hypertension in June 2008 after initial question of whether the Veteran had hypertension or "white coat hypertension" and later VA treatment records show a diagnosis of white coat hypertension.  See, e.g., VA treatment records from May, June, and October 2008, April, August, and September 2009, and April 2011.

The examiner should address whether hypertension clearly and unmistakably preexisted the Veteran's second period of active duty service.  If so, he or she should state whether there was an increase in the severity of the preexisting hypertension during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that hypertension did not clearly and unmistakably preexist the second period of active duty service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

